Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Uri Filiba on Wednesday, May 18, 2022.
The claims have been amended as follows: 

1. (Currently Amended) A method of processing data to determine a level of free sugar in a
foodstuff or drink, the method comprising:
inputting first data defining an ingredient list for said foodstuff or drink;
laboratory testing said foodstuff or drink, to generate empirical analysis measurements of nutrient levels on said foodstuff or drink;
inputting second data indicative of the (b) in said foodstuff or drink;
inputting third data from a database defining nutrient levels for each of ingredient in said ingredient list;
wherein said empirical analysis measurementsof nutrient levels (b) in said foodstuff or drink are expressible as a combination of a matrix (A) of said ingredient nutrient levels and a vector (x) defining proportions of said ingredients in said ingredient list, representing a system of simultaneous equations defining said analyzed nutrient levels in terms of said ingredient proportions and ingredient nutrient levels; identifying one or more conditions selected from the group consisting of:
i) a solution to said system of simultaneous equations is non-physical,
ii) said system of simultaneous equations is underdetermined, and
iii) said system of simultaneous equations is overdetermined;
modifying said system of simultaneous equations responsive to said identifying to add one or more additional ingredients to said ingredient list to generate a modified system of simultaneous equations, said one or more additional ingredients representing one or more ingredients contributing to sugar content of said foodstuff or drink; and
determining a level of free sugar in said foodstuff or drink from said modified system of simultaneous equations, the determining comprising:
A) if said system of equations is underdetermined, determining said level of free sugar in comparison to a threshold by determining free sugar levels of all possible solutions of said modified system of simultaneous equations in comparison to said threshold;
B) if said modified system of simultaneous equation has a unique solution defining proportions of said ingredients, the method further comprising determining said level of free sugar in said foodstuff or drink from said defined proportions of ingredients and a level of free sugar in each defined ingredient;
C) if said system of simultaneous equations is overdetermined and when no unique or exact solution exists to said modified system of simultaneous equations, determining an approximate solution to said modified system of simultaneous equations.
.
2. (Cancelled)

3. (Original) A method as claimed in claim 1, wherein if said system of equations is underdetermined, said determining comprises determining sets of possible values of proportions
of ingredients and determining said level of free sugar in each set in comparison with said
threshold.

4. (Original) A method as claimed in claim 3 comprising determining a representation of
said threshold sugar level in terms of proportions of each ingredient by multiplying a range of
proportions of each ingredient by a respective value of free sugar in each ingredient, and
determining said level of free sugar in each set in comparison with said threshold by comparing
said possible values of proportions of ingredients with said representation of said threshold sugar
level in terms of proportions of each ingredient.

5. (Previously Presented) A method as claimed in claim 1 wherein identifying when a
solution of said system of simultaneous equations is non-physical comprises identifying when
one or more of said ingredient proportions is negative and/or when said proportions sum to
greater than unity.

6. (Cancelled) 

7. (Cancelled)

8. (Original) A method as claimed in claim 1 if said system of simultaneous equations is overdetermined, the method further comprising comparing an estimated set of nutrient levels in
said foodstuff or drink determined from said approximate solution with said empirical analysis to
determine a degree of discrepancy and, in response, to flag an error when said discrepancy is
greater than an error tolerance.

9. (Currently Amended) A method as claimed in  any one of claims 1 and 3-5
further comprising outputting data defining said determined level of free sugar in said foodstuff
or drink in relation to a defined threshold level.

10. (Currently Amended) A method as claimed in  any one of claims 1 and 3-5,
further comprising categorizing said foodstuff or drink into one of a plurality of health categories dependent upon said determined level of free sugar.

11. (Currently Amended) A method as claimed in  any one of claims 1 and 3-5,
further comprising marking a container of said foodstuff or drink to indicate said determined
level of free sugar.

12. (Currently Amended) A method as claimed in any one of claims 1 and 3-5
analysing said foodstuff or drink to determine said nutrient levels in said foodstuff or drink.

13. (Currently Amended) A nontransitory computer readable storage medium having data stored therein representing software executable by a computer, the software including instructions to and 3-5

14. (Currently Amended) A system for determining a level of free sugar in a foodstuff or drink, the system comprising:

laboratory testing equipment, configured to generate empirical analysis measurements of nutrient levels on said foodstuff or drink
one or more inputs for inputting: first data defining an ingredient list for said foodstuff or drink; second data indicative of the empirical analysis measurements of nutrient levels in said foodstuff or drink; and third data from a database defining nutrient levels for each of ingredient in said ingredient list; and
a processor coupled to working memory and to program memory;
wherein said empirical analysis measurementsof nutrient levels in said foodstuff or drink are expressible as a combination of a matrix of said ingredient nutrient levels and a vector defining proportions of said ingredients in said ingredient list, representing a system of simultaneous equations defining said analyzed nutrient levels in terms of said ingredient proportions and ingredient nutrient levels; and
wherein said program memory stores processor control code for controlling said
processor to:
identify one or more conditions selected from the group consisting of:
i) a solution to said system of simultaneous equations is non-physical,
ii) said system of simultaneous equations is underdetermined, and
iii) said system of simultaneous equations is overdetermined;
modify said system of simultaneous equations responsive to said identifying to add one or more additional ingredients to said ingredient list to generate a modified system of simultaneous equations, said one or more additional ingredients representing one or more ingredients contributing to sugar content of said foodstuff or drink; and
determine a level of free sugar in said foodstuff or drink from said modified system of simultaneous equations.

Response to Amendment
Claims 1, 3-5 and 8-14 are pending.
Claims 1 and 9-14 are currently amended.
The amendments have overcome the previous 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14 recite a set of limitations that when taken as a whole are not anticipated nor made obvious by the prior art.  In particular claim 1 recites:
1.    A method of processing data to determine a level of free sugar in a foodstuff or drink, the method comprising:
inputting first data defining an ingredient list for said foodstuff or drink;
inputting third data from a database defining nutrient levels for each of ingredient in said ingredient list; (note that it is well known in the art to take an ingredient list and determine nutrition facts such as shown on food labels, Radcliffe et al., US 9,805,021)
laboratory testing said foodstuff or drink, to generate empirical analysis measurements of nutrient levels on said foodstuff or drink;
inputting second data indicative of the empirical analysis measurements of nutrient levels (b) in said foodstuff or drink; (It is well known in the art, to have methods to take a food product and perform metrics to determine the nutrition information and services to perform this testing include NutriData 23141 Verdugo Drive, Suite 200, Laguna Hills, CA. 92653, https://www.nutridata.com.  Note that this analysis is complete in itself in determining items such a sugar content.) 
wherein said empirical analysis measurements nutrient levels (b) in said foodstuff or drink are expressible as a combination of a matrix (A) of said ingredient nutrient levels and a vector (x) defining proportions of said ingredients in said ingredient list, representing a system of simultaneous equations defining said analysed nutrient levels in terms of said ingredient proportions and ingredient nutrient levels; (performing an analysis that converts ingredients to the end nutrition levels is known in the art as taught by Wiles, US 2009/0105875).
However the prior art is silent concerning taking the empirical analysis of nutrient content and using a calculation using the ingredient list to verify that determination with the additional handling of the cases where the analysis results in the mathematical conditions described below, and further the modification of the ingredient list to resolve the overall analysis issues identified below. 
identifying one or more conditions selected from the group consisting of:
i)    a solution to said system of simultaneous equations is non-physical,
ii)    said system of simultaneous equations is underdetermined, and
iii)    said system of simultaneous equations is overdetermined;
modifying said system of simultaneous equations responsive to said identifying to add one or more additional ingredients to said ingredient list to generate a modified system of simultaneous equations, said one or more additional ingredients representing one or more ingredients contributing to sugar content of said foodstuff or drink; and 
determining a level of free sugar in said foodstuff or drink from said modified system of simultaneous equations, the determining comprising:
	A) if said system of equations is underdetermined, determining said level of free sugar in comparison to a threshold by determining free sugar levels of all possible solutions of said modified system of simultaneous equations in comparison to said threshold;
	B) if said modified system of simultaneous equation has a unique solution defining proportions of said ingredients, the method further comprising determining said level of free sugar in said foodstuff or drink from said defined proportions of ingredients and a level of free sugar in each defined ingredient;
	C) if said system of simultaneous equations is overdetermined and when no unique or exact solution exists to said modified system of simultaneous equations, determining an approximate solution to said modified system of simultaneous equations.

Claim 14 is allowed for the same reasons.  Claims 3-5 and 8-13 depend upon the allowed claim 1 and are also allowed.
Radcliffe et al., US 9,805,021, teaches determining nutritional contents from a list of ingredients.  However Radcliff et al., is silent concerning the use of simultaneous equations for the solution.  Further there is no analysis used to compare the empirical measured nutritional data to the calculated nutritional data.
Franzen-Castle et al., “Adjusting Recipes to Meet Dietary Guidelines”, University of Nebraska at Lincoln, teaches adjusting recipes to meet nutritional numbers.  However there is no mention of how the ingredients are used to determine the nutritional information other than by some data table look-up.
Wiles, US 2009/0105875, teaches using data of nutritional information for each ingredient and using simultaneous equations determining the nutritional content of a product ([0114] – [0117]).  However the teaching completely ignores any analysis comparing the empirically determined nutrition values from the tabulated values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/           Primary Examiner, Art Unit 2857